UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 10-5300


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

CECIL STEPHEN HAIRE,

               Defendant – Appellant.



                            No. 10-5302


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

CECIL STEPHEN HAIRE,

               Defendant – Appellant.



                            No. 10-5303



UNITED STATES OF AMERICA,

               Plaintiff – Appellee,
          v.

CECIL STEPHEN HAIRE,

                Defendant – Appellant.



                             No. 11-4008


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CECIL STEPHEN HAIRE,

                Defendant – Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.    Solomon Blatt, Jr., Senior
District Judge.   (2:09-cr-00908-SB-1; 2:10-cr-00362-SB-1; 2:10-
cr-00573-SB-1; 2:10-cr-00309-SB-1)


Submitted:   July 14, 2011                 Decided:   July 27, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant   Federal    Public  Defender,
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Jimmie Ewing, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.



                                  2
PER CURIAM:

           Cecil Stephen Haire pled guilty to twenty-three counts

of bank robbery, in violation of 18 U.S.C. § 2113(a) (2006). 1                He

appeals the district court’s grant of the Government’s motion

for upward departure and the resulting sentence of 300 months of

imprisonment.     We affirm.

           At sentencing, the parties agreed that Haire qualified

for   career   offender      designation,   pursuant     to   U.S.   Sentencing

Guidelines Manual (“USSG”) § 4B1.1 (2009).                Accordingly, Haire

earned a criminal history category of VI and a total offense

level of thirty-one, for a Guidelines range of 188 to 235 months

of imprisonment.       USSG ch. 5, pt. A (sentencing table).                 The

Government     moved   for    an   upward   departure,    arguing     that    the

Guidelines     range   underrepresented      the   seriousness       of   Haire’s

criminal history and the multiplicity of convictions.                       Haire

replied that designating him as a career offender provided an

adequate   reflection     of    his   extensive    criminal    behavior,      and

therefore an upward departure was not warranted.                 The district




      1
       In addition to the thirteen-count indictment from the
District of South Carolina, the Government transferred a four-
count indictment from the Northern District of Florida, a three-
count indictment from the Middle District of Georgia, and a
three-count indictment from the Middle District of Alabama, for
a total of twenty-three counts.



                                       3
court granted the Government’s motion for upward departure and

sentenced Haire to 300 months of imprisonment.

               On appeal, Haire contends that in light of his career

offender designation, the district court erred in granting the

Government’s motion for upward departure.                     Haire argues that

given    his    personal    characteristics      and    the    totality      of   the

circumstances—his advanced age (fifty-two at sentencing) and the

increase in his recommended Guidelines range based on his career

offender designation—granting the Government’s motion for upward

departure constituted a procedural error.               Haire further asserts

the resulting 300-month sentence was greater than necessary to

achieve    the    purposes    of    sentencing    set   forth     in    18   U.S.C.

§ 3553(a) (2006) and therefore is substantively unreasonable.

               We review a sentence for reasonableness under an abuse

of discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008).     The first step in this review requires the court to

ensure    that     the     district    court     committed      no     significant

procedural error.          Evans, 526 F.3d at 161.            Procedural errors

include “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the



                                         4
chosen sentence—including an explanation for any deviation from

the Guidelines range.”            Gall, 552 U.S. at 51.

               In assessing whether the court properly applied the

Guidelines, we review factual findings for clear error and legal

conclusions de novo.              United States. v. Llamas, 599 F.3d 381,

387 (4th Cir. 2010).              Where, as here, a court departs from the

Guidelines      range,      we    “consider      whether      the   sentencing        court

acted reasonably both with respect to its decision to impose

such a sentence and with respect to the extent of the divergence

from the sentencing range.”              United States v. McNeill, 598 F.3d

161, 166 (4th Cir. 2010) (internal quotation marks omitted),

aff’d on other grounds, 131 S. Ct. 2218 (2011).                              Applying an

abuse     of    discretion         standard,       we    assess      the     substantive

reasonableness         of    a    sentence       under       the    totality     of    the

circumstances,        giving      due   deference       to    the   district     court’s

departure decision.              Gall, 552 U.S. at 51; United States v.

Diosdado-Star, 630 F.3d 359, 366 (4th Cir. 2011), cert. denied,

__ U.S.        , 2011 WL 1671037 (U.S. May 31, 2011) (No. 10-10257).

In summary, then, our task on appellate review is “whether the

sentencing court abused its discretion in concluding that the

sentence       it    chose       satisfied       the    standards      set     forth    in

§ 3553(a).”         United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).



                                             5
                Here,     we        find       neither     procedural        nor    substantive

sentencing         error.           Both       parties    concede      the    court    properly

calculated the Guidelines range applicable to Haire, including

designating         him        as       a     career     offender.           Once    the     court

established         the        appropriate             Guidelines      range,        the     court

considered         the    18    U.S.C.         § 3553(a)     factors     and       analyzed    the

parties’ arguments as required by established law, and concluded

that       a   Guidelines       sentence          was    inadequate.          We    discern     no

procedural error in this course of action.

                Nor did the district court commit substantive error.

In selecting the sentence, the court focused on three issues:

the magnitude of the offenses underlying Haire’s convictions;

the terror experienced by the bank tellers during his robberies;

and concern that Haire would return to his criminal behavior,

even       after   serving          a       sentence    within   the    Guidelines         range. 2

Based on these considerations, the district court imposed a 300-

month sentence, sixty-five months greater than the top of the

initially calculated Guidelines range.                              We conclude that the

district court properly assessed the § 3553(a) factors and the




       2
       Notably, the court opted not to sentence Haire based on
attributing an additional offense level for each robbery beyond
those anticipated by the Guidelines’ grouping mechanism.    Had
the court so sentenced, Haire would have faced a sentence of
between 360 months and life imprisonment.



                                                   6
arguments of the parties, and that the extent of the departure

is not unreasonable.

          Accordingly,        because        Haire’s      sentence      is    both

substantively    and    procedurally        reasonable,    we    affirm   Haire’s

convictions     and    sentence.   We        dispense     with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                        7